Exhibit 10.1
 
DEFERRED STOCK UNIT AWARD AGREEMENT
 
THIS DEFERRED STOCK UNIT AWARD AGREEMENT (“Agreement”), dated ______, is between
Polaris Industries Inc., a Minnesota corporation (the “Company”), and
__________________, a director of the Company (the “Director”).
The Company maintains the Polaris Industries Inc. 2007 Omnibus Incentive Plan,
as amended and restated, (the “Plan”), which is incorporated into and forms a
part of this Agreement.  The Board of Directors has determined to grant the
Award set forth in this Agreement to the Director pursuant to Article 14 of the
Plan. Capitalized terms used in this Agreement shall, unless defined elsewhere
in this Agreement, have the respective meanings given to such terms in the Plan.
1.
Deferred Stock Unit Award.

 
In consideration of the Director's services to the Company and for other good
and valuable consideration, the Company shall, effective on the date set forth
set forth above, grant to the Director _______ deferred stock units (the
“Units”). Each Unit represents the right to receive one Share of the Company’s
common stock, par value $0.01 per share. The Units granted to the Director will
be credited to an account in the Director’s name maintained by the Company (the
“Account”). This Account shall be unfunded and maintained for book-keeping
purposes only.  The number of Units subject to this Agreement shall be subject
to adjustment as set forth in Section 4.6 of the Plan.
2.
Vesting.

 
The Award is 100% fully and immediately vested on the date of this Agreement.


3.
Dividend Equivalents.

 
In the event of any dividend payable in cash with respect to the Company’s
outstanding Shares, the Company will credit to the Director’s Account, as of the
dividend payment date, a number of additional Units (the “Dividend Units”). The
number of Dividend Units so credited as of any dividend payment date will be
equal to (i) the total cash dividends the Director would have received on that
dividend payment date if the Director’s outstanding Units as of the record date
for such dividend payment (including any previously credited Dividend Units) had
been actual Shares, divided by (ii) the Fair Market Value of a Share on the
dividend payment date (with the quotient rounded to three decimal places).  Once
credited to the Director’s Account, Dividend Units will be considered Units for
all purposes of this Agreement.

--------------------------------------------------------------------------------

 
4.
Payment of Units.

 
Subject to compliance with the terms of this Agreement and the Plan, the Company
shall cause to be issued and delivered to the Director one Share in payment and
settlement of each whole Unit credited to the Director’s Account as soon as
practicable following the earlier to occur of (i) the Director’s separation from
service with the Company (within the meaning of Code Section 409A) and (ii) a
transaction or event that is a “Change of Control” within the meaning of Section
2.7 of the Plan (determined without regard to whether any designation may have
been made by the Incumbent Directors under Section 2.7(b)), after giving effect
to the final sentence of Section 2.7.  In accordance with Section 21.12 of the
Plan, no fractional Share shall be issuable to the Director, and the Unit
balance in the Director’s Account shall be rounded to the next lower whole Unit
for purposes of payment and settlement. Delivery of Shares in payment and
settlement of Units shall be effected by an appropriate entry in the stock
register maintained by the Company’s transfer agent with a notice of issuance
provided to the Director, by the issuance of a certificate to the Director
representing such Shares or by the electronic delivery of the Shares to a
brokerage account designated by the Director.  In no event shall the Shares be
issued later than the later of December 31 of the calendar year in which the
event giving rise to the issuance of the Shares occurs or the 15th day of the
third calendar month following the event giving rise to the issuance of the
Shares.
5.
Other Provisions.



(a)            Restrictions on Shares.  Upon issuance in settlement of Units in
accordance with the terms of this Agreement, the Shares shall be subject to such
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, the New York
Stock Exchange and any applicable state or foreign securities laws, and the
Committee may cause a legend or legends to be endorsed on any stock certificates
for such shares making appropriate references to such legal restrictions.
(b)            Transferability of Units.  The Units subject to this Agreement
may not be sold, assigned, transferred, exchanged or encumbered other than by
will or the laws of descent and distribution. Such Units shall not be subject,
in whole or in part, to attachment, execution, or levy of any kind, and any
purported transfer of such Units in violation of this Paragraph 5(b) or Section
12.1 of the Plan shall be null and void.
(c)            Conflict with Plan.  The Award and this Agreement shall be
subject to the provisions of the Plan. In the event of any conflict between this
Agreement and the Plan, the Plan shall control over this Agreement.
(d)            Shares to Be Reserved.  The Company shall at all times prior to
the issuance of Shares as provided in Section 4 reserve and keep available such
number of Shares as will be sufficient to pay and settle the Units on the date
set forth in Section 4.  Notwithstanding the foregoing, the Company’s
obligations under this Agreement shall be unfunded and unsecured, and no special
or separate fund shall be established and no other segregation of assets shall
be made and the Director shall have no greater rights than an unsecured general
creditor of the Company. The Director shall have no rights as a shareholder of
the Company by virtue of any Shares issuable in settlement of Units unless and
until such Shares are actually issued to the Director.
2

--------------------------------------------------------------------------------

 
(e)            Headings. Headings in this Agreement are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.
(f)            Construction. This Agreement shall be administered, interpreted,
and enforced under the internal laws of the State of Minnesota without regard to
conflicts of laws thereof.
(g)            Severability. In the event that any provision of this Agreement
shall be held illegal, invalid, or unenforceable for any reason, such provision
shall be fully severable, but shall not affect the remaining provisions of this
Agreement and this Agreement shall be construed and enforced as if the illegal,
invalid, or unenforceable provision had never been included herein.
(h)            Conformity to Securities Laws. The Director acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act of 1933, as amended, and the Exchange Act, and
any and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, including, without limitation, the applicable exemptive
conditions of Rule 16b-3. Notwithstanding anything herein to the contrary, the
Plan and this Agreement shall be administered, and the Award is granted, only in
such a manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.
(i)            Electronic Delivery and Electronic Signature. The Director hereby
consents and agrees to electronic delivery of this Agreement, the Plan, the Plan
Information Statement, proxy materials, annual reports, and other related
documents. If the Company establishes procedures for an electronic signature
system for delivery and acceptance of such documents (including documents
relating to any programs adopted under the Plan), the Director hereby consents
to such procedures and agrees that his or her electronic signature is the same
as, and shall have the same force and effect as, his or her manual signature. 
The Director consents and agrees that any such procedures and delivery may be
effected by a third party engaged by the Company to provide administrative
services related to the Plan, including any program adopted under the Plan.
(j)            Amendments. This Agreement and the Plan may be amended without
the consent of the Director if such amendment would not adversely affect in any
material way any rights of the Director under this Agreement, or if such
amendment is adopted in accordance with Section 17.4 of the Plan. Except as
provided in Section 17.4 of the Plan, no amendment of this Agreement shall,
without the consent of the Director, adversely affect in any material way any
rights of the Director under this Agreement.
3

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Director and the Company have executed this Agreement on
the dates set forth below.
DIRECTOR
 
POLARIS INDUSTRIES INC.
               
By:
                     
Date:
 
Date:
 


 
4